DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ELLINA KNIGHT,
                             Appellant,

                                   v.

  HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR
 MORTGAGE PASS-THROUGH CERTIFICATES, MANA SERIES 2007-
                          A2,
                        Appellee.

                             No. 4D17-2757

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 09-
48729.

  Thomas P. Murphy of T. P. Murphy's Law, P.A., Miami, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.